Case 5:19-cv-01616-DSF-KK Document 25 Filed 08/31/20 Page 1 of 2 Page ID #:170

                                                                      JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   CONSTRUCTION LABORERS                EDCV 19-1616 DSF (KKx)
   TRUST FUNDS FOR SOUTHERN
   CALIFORNIA ADMINISTRATIVE
   COMPANY,                             JUDGMENT
       Plaintiffs,

                    v.

   DIGGING DEEP INC., et al.,
       Defendants.



     The Court having granted a motion for default judgment, IT IS
   ORDERED AND ADJUDGED as follows:

      1. On Claim 1 of the complaint, Plaintiff shall recover $62,131.37,
         exclusive of attorney’s fees and costs, from Defendant Digging
         Deep Inc.

      2. On Claim 3 of the complaint, Plaintiff shall recover $49,565.88,
         exclusive of attorney’s fees and costs, from Defendant Kevin Scott
         Schweizer. This amount is joint and several with Defendant
         Digging Deep Inc. and is not cumulative with the judgment for
         Claim 1.

      3. Plaintiff shall recover attorney’s fees on Claim 1 and Claim 3 in
         the amount of $3,925.49 from Defendants Digging Deep Inc. and
         Kevin Scott Schweizer, jointly and severally.

      4. Claim 2 is dismissed without prejudice.
Case 5:19-cv-01616-DSF-KK Document 25 Filed 08/31/20 Page 2 of 2 Page ID #:171



      5. Plaintiff shall recover costs of suit from Defendants as taxed by
         the Clerk pursuant to a bill of costs filed in accordance with 28
         U.S.C. § 1920.



   Date: August 31, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       2
